Citation Nr: 0300199	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  98-19 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right jaw 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

(The issues of entitlement to higher initial evaluations 
for the veteran's service-connected frostbite disabilities 
of the hands and feet will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  During a 
September 2002 hearing before the undersigned Board 
Member, the veteran withdrew his claim of entitlement to 
service connection for a left knee disorder, and that 
issue is not before the Board.

The Board is undertaking additional development on the 
issues of entitlement to higher initial evaluations for 
the veteran's service-connected frostbite disabilities of 
the hands and feet pursuant to 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903.  After giving the veteran notice and 
reviewing the response to the notice, the Board will 
prepare a separate decision addressing those issues.


FINDINGS OF FACT

1.  A fracture deformity of the right mandible and a right 
shoulder disorder were present during the veteran's 
military service.

2.  There is no medical evidence showing that the veteran 
has a current right hip disorder.


CONCLUSIONS OF LAW

1.  A right jaw and right shoulder disorder were incurred 
in the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  A right hip disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following, there is no prejudice to the 
veteran by the Board proceeding with appellate review at 
this time (of the issues of service connection for a right 
jaw and right shoulder disability) without action to 
comply with the additional notice/development provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  Service connection for a right jaw disorder

An April 1972 service X-ray revealed an old fracture 
deformity of the right mandible condyle.  A September 1975 
service medical record noted that the veteran had limited 
function of his right jaw and subluxation of the right 
condyle was noted.

In his statements and hearing testimony the veteran has 
long maintained that he suffered an injury to his right 
jaw in 1949 while onboard a ship during service.  While 
the March 1999 VA examination noted only an old injury to 
the right mandible, the service medical records are clear 
that the veteran suffered a fracture to his right mandible 
during service (the Board notes that the veteran's August 
1948 service entrance examination noted no abnormality of 
the mouth or jaw).  Accordingly, as the veteran suffered a 
fracture of the right mandible during service, service 
connection for a right jaw disorder is granted.

II.  Service connection for a right shoulder disorder

VA medical records reveal that the veteran suffers from 
right shoulder arthritis and has undergone surgical 
procedures including right rotator cuff repair and right 
shoulder acromioplasty.

The veteran has maintained that he suffered an injury to 
his shoulder at the time of the 1949 incident involving 
his jaw.  He indicated that he received pain medicine for 
his right shoulder on ship  and was subsequently 
transferred to a hospital where he underwent right 
shoulder X-rays.  He indicated that he was informed that 
X-rays revealed "little fragments" in his right shoulder.  
The veteran further indicated that he was placed on 
limited and light duty during service due to his right 
shoulder problems.  He remarked that he did not undergo 
right shoulder surgery until he left service.

The Board here notes that the veteran has testified that 
he had suffered no injury to his right shoulder other than 
the 1949 service injury; the Board notes that there is no 
evidence contradicting that assertion in the claims file.  
Most of the veteran's service medical records, through no 
fault of his own, are missing.  The RO has attempted on 
several occasions to gather these records; however, these 
attempts have been futile.  When service medical records 
are unavailable, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b) is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
In this case, the evidence for and against the claim is 
arguably in approximate balance.  Under such 
circumstances, the Board must resolve all reasonable doubt 
in the veteran's favor.  38 C.F.R. § 3.102.  As such, the 
Board finds that service connection for a right shoulder 
disorder is warranted.

III.  Service connection for a right hip disorder.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The Board finds that the RO decisions and 
correspondence provided to the veteran in this case have 
notified the veteran of all regulations pertinent to 
service connection claims, informed him of the reasons for 
which it had denied his right hip claim, and provided him 
additional opportunities to present evidence and argument 
in support of his claim.  Further, the Board notes that 
the claims file contains a March 1999 VA examination that 
addressed the veteran's contentions in this case.  The 
veteran was notified by letter dated in July 2002 of the 
evidence he could submit and the evidence that VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be 
pertinent to the bases of the denial of his claims.  As 
such, the Board thus finds that VA has done everything 
reasonably possible to assist the veteran (including 
attempting to obtain his missing service medical records) 
and that no further action is necessary.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

In the present case, the medical records in the claims 
file fail to reflect a current diagnosis of a right hip 
disorder.  When a claim is filed for entitlement to 
service connection, there must be an initial finding of a 
current chronic disability.  Although a claimant may 
testify as to symptoms he or she perceives to be 
manifestations of disability (the veteran has complained 
of right hip pain), the question of whether a chronic 
disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic 
skills must be made by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the March 1999 VA examiner was 
examining the veteran to ascertain the nature of any of 
the claimed disorders on appeal that might be present, the 
examiner was unable to find a basis for diagnosing any 
current disability of the right hip other than arthralgia 
(right hip X-rays were normal).  A January 2002 private 
treatment record also noted that the veteran suffered from 
right hip pain.  The Board notes that arthralgia is 
defined as pain in a joint (Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991)) and does not by itself, without 
a diagnosed or identifiable underlying malady or 
condition, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As the preponderance of the evidence is against the 
veteran's right hip service connection claim, there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would 
give rise to a reasonable doubt in favor of the veteran.  
Accordingly, the benefit-of-the-doubt rule is not 
applicable, and service connection for a right hip 
disorder is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

ORDER

Service connection for residuals of a right jaw injury is 
granted.

Service connection for residuals of a right shoulder 
injury is granted.

Service connection for a right hip disorder is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



